Name: 2006/610/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 17 July 2006 on the provisional application of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies
 Type: Decision
 Subject Matter: European construction;  economic policy;  cooperation policy;  EU finance;  executive power and public service;  economic geography
 Date Published: 2006-09-09; 2007-03-16

 9.9.2006 EN Official Journal of the European Union L 247/30 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 17 July 2006 on the provisional application of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (2006/610/EC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Community, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (hereinafter referred to as the ACP-EC Partnership Agreement) (1) and amended by the Agreement signed in Luxembourg on 25 June 2005 (hereinafter referred to as the Agreement amending the ACP-EC Partnership Agreement) (2), Having regard to Council Decision 2001/822/EC (3) on the association of the Overseas Countries and Territories (hereinafter referred to as the OCTs) with the European Community, Having regard to the draft submitted by the Commission, Whereas: (1) The Agreement amending the ACP-EC Partnership Agreement will not enter into force until the constitutional requirements of each Member State have been completed in accordance with Article 93 of the ACP-EC Partnership Agreement. (2) The ACP-EC Council of Ministers has adopted, by means of Decision 5/2005 (4), transitional measures applicable from the date of signing to the date of entry into force of the Agreement amending the ACP-EC Partnership Agreement. (3) In accordance with Article 2 of Decision 5/2005, the Member States and the Community are invited to take appropriate steps in order to implement the transitional measures. (4) On 2 June 2006, the ACP-EC Council of Ministers adopted the multiannual financial framework 2008 to 2013, set out in Annex Ib of the ACP-EC Partnership Agreement. (5) The Member States, meeting within the Council, have reached a consensus concerning an Internal Agreement on the financing of Community aid to the ACP States and to the OCTs under the multiannual financial framework for the period 2008 to 2013. This agreement will not enter into force before adoption by each Member State in accordance with its own constitutional requirements. (6) Certain provisions of the Internal Agreement should be applied on a provisional basis pending its entry into force, HAVE DECIDED AS FOLLOWS: Article 1 The following provisions of the Internal Agreement relating to the 10th European Development Fund (hereinafter referred to as EDF) shall be applied provisionally from the date of the adoption of this Decision: 1. Article 1(7), in conjunction with Articles 8 and 9, insofar as the Council shall adopt the final schedule of contributions to be made by Romania and Bulgaria as well as their final voting weights and the new qualified majority and blocking minority rules after their accession to the EU and in accordance with the Internal Agreement; 2. Article 10 for the purposes of the adoption of the Implementation Regulation and the Financial Regulation and, inter alia, for the purposes of establishing the EDF Committee and the Investment Facility Committee in connection with Articles 8 and 9. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall remain in force until the entry into force of the Internal Agreement, subject to any further decision by the Representatives of the Governments of the Member States to extend it. Done at Brussels, 17 July 2006. On behalf of the Government of the Member States The President E. TUOMIOJA (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 209, 11.8.2005, p. 27. (3) OJ L 314, 30.11.2001, p. 1. (4) OJ L 287, 28.10.2005, p. 1.